DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6, 8-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. Pub. No. 2012/0281547 A1; hereinafter “Kim”) in view of Kung et al. (US. Pub. No. 2008/0068135 A1; hereinafter “Kung”)

	Regarding claim 1, Kim teaches a wireless power transmitter comprising:
a power conversion unit configured to transfer wireless power to a wireless power receiver by forming magnetic coupling with the wireless power receiver (see Kim, fig. 1, 114); and
a communication/control unit configured to communicate with the wireless power receiver to control transmission of the wireless power and to perform high level data transport (see Kim, fig. 1, 115, fig. 3, 330, 340, 350), 
wherein the communication/control unit is configured to transmit a data stream including a sequence of data packets in which the high level data is divided to the wireless power receiver based on the high level data transport (see Kim, fig. 3, 330, 340, 350, para. [0090-92]; fig. 5,6), and
wherein the data stream includes at a beginning an auxiliary data control packet (see Kim,fig. 3,wake up 331, para. [0086]).
Kim is silent to teaching that wherein the data stream includes at a beginning an auxiliary data control packet informing a start of the data stream.
In the same field of endeavor, Kung teaches a device wherein the data stream including a sequence of data packets in which the high level data is divided based on the high level data transport (see Kung, fig. 1, data stream 10 divided into 11, 12, 13, para. [0018]), and
wherein the data stream includes at a beginning an auxiliary data control packet informing a start of the data stream (see Kung, fig. 1, preamble 11, para. [0018]). 


Regarding claim 3, the combination of Kim and Kung teaches the wireless power transmitter of claim 1, wherein the data stream includes at the end another auxiliary data control packet informing an end of the data stream (see Kung, fig. 1, EOF 13, para. [0018]). 

Regarding claim 4, the combination of Kim and Kung teaches the wireless power transmitter of claim 1, wherein the data stream comprises an auxiliary data packet after the auxiliary data control packet (see Kim, fig. 3, information 341,347, fig. 5, 513, para. [0102]). 

Regarding claim 5, the combination of Kim and Kung teaches the wireless power transmitter of claim 1, wherein the auxiliary data control packet informing the start of the data stream is included in the data stream when a length of the data stream is greater than a length of one packet (see Kim, fig. 3, 330, para. [0114]). 

Regarding claim 6, Kim teaches a data transport method performed by a wireless power transmitter, the method comprising:
transferring wireless power to a wireless power receiver by forming magnetic coupling with the wireless power receiver (see Kim, fig. 1, 114); and
communicating with the wireless power receiver to control transmission of the wireless power and to perform high level data transport (see Kim, fig. 1, 115, fig. 3, 330, 340, 350),

wherein the data stream includes at the beginning an auxiliary data control packet (see Kim,fig. 3,wake up 331, para. [0086], fig. 5, 6, STX).
Kim is silent to teaching that wherein the data stream includes at a beginning an auxiliary data control packet informing a start of the data stream.
In the same field of endeavor, Kung teaches a method wherein the data stream including a sequence of data packets in which the high level data is divided based on the high level data transport (see Kung, fig. 1, data stream 10 divided into 11, 12, 13, para. [0018]), and
wherein the data stream includes at a beginning an auxiliary data control packet informing a start of the data stream (see Kung, fig. 1, preamble 11, para. [0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with the teaching of Kung in order to establish an efficient wireless communication protocol (see Kung, para. [0009]). 

Regarding claims 8-10, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 3-5, respectively above. 

Regarding claim 11, Kim teaches a wireless power receiver comprising:
a power pickup unit configured to receive wireless power from a wireless power transmitter by forming magnetic coupling with the wireless power transmitter (See Kim, fig. 1, 122); and

wherein the communication/control unit is configured to transmit a data stream including a sequence of data packets in which the high level data is divided to the wireless power transmitter based on the high level data transport (see Kim, fig. 3, 330, 340, 350, para. [0090-92]; fig. 5,6), and
wherein the data stream includes at the beginning an auxiliary data control packet  (see Kim,fig. 3, ACK 333, para. [0086], fig. 5, 6, STX).
Kim is silent to teaching that wherein the data stream includes at a beginning an auxiliary data control packet informing a start of the data stream.
In the same field of endeavor, Kung teaches a device wherein the data stream including a sequence of data packets in which the high level data is divided based on the high level data transport (see Kung, fig. 1, data stream 10 divided into 11, 12, 13, para. [0018]), and
wherein the data stream includes at a beginning an auxiliary data control packet informing a start of the data stream (see Kung, fig. 1, preamble 11, para. [0018]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kim with the teaching of Kung in order to establish an efficient wireless communication protocol (see Kung, para. [0009]). 

Regarding claims 13-15, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 3-5, respectively above. 

Response to Arguments
Applicant's arguments filed 10/14/2020 against Kim have been fully considered but they are not persuasive.
The applicant argues that Kim is silent to teaching “wherein the communication/control unit is configured to transmit a data stream including a sequence of data packets in which the high level data is divided to the wireless power receiver based on the high level data transport”. The examiner respectfully disagrees. 
Specifically, the examiner submits that Kim teaches a data stream from source to target devices including messages 331, 337, 341, 345 in steps 330,340 and commands in steps 350, 340. The data stream is a stream of data. In Kim, the data stream is a stream of messages and commands. Furthermore, Kim’s data stream is based on high level data transport relating messaging and commanding. Thus, the examiner submits that Kim teaches a wherein the communication/control unit is configured to transmit a data stream based on the high level data transport. 
As shown in Kim’s fig. 3, Kim’s data stream is divided into messages 331, 337, 341, 345, and commands 350 and 370. Furthermore, Kim explicitly teaches that each message and command can be formatted in a data packet as shown in Kim’s fig. 5. See Kim, para. [0087,91]. Thus, the examiner submits that Kim teaches a data stream including a sequence of data packets in which the high level data is divided. 
Therefore, the examiner submits that Kim teaches that wherein the communication/control unit is configured to transmit a data stream including a sequence of data packets in which the high level data is divided to the wireless power receiver based on the high level data transport. 
More specifically, the examiner submits that Kim’s packets of bytes or bits are packets of data stream and Kim’s message (data stream) are high level data because that are high abstract level of 

Applicant’s arguments with respect to claim(s) 1, 3, 6, 8, 11, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/WEN W HUANG/              Primary Examiner, Art Unit 2648